








THIRD AMENDMENT TO
CREDIT AGREEMENT


Dated as of September 29, 2014
among
SHILOH INDUSTRIES, INC.,
and
SHILOH HOLDINGS NETHERLANDS B.V.,
as Borrowers,
THE DOMESTIC SUBSIDIARIES OF SHILOH INDUSTRIES, INC.,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
Dutch Swing Line Lender and an L/C Issuer,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


THE PRIVATEBANK AND TRUST COMPANY,
COMPASS BANK
and
CITIZENS BANK, N.A.,
as Co-Documentation Agents


and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------




THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment Agreement”)
dated as of September 29, 2014 (the “Amendment Closing Date”) is entered into
among SHILOH INDUSTRIES, INC., a Delaware corporation (the “Company”), SHILOH
HOLDINGS NETHERLANDS B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands (the “Dutch
Borrower” and together with the Company, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, Dutch Swing Line
Lender and an L/C Issuer.
RECITALS
WHEREAS, the Company, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer entered into that certain
Credit Agreement dated as of October 25, 2013 (as amended by that certain First
Amendment to Credit Agreement dated as of December 30, 2013 and that certain
Second Amendment to Credit Agreement dated as of June 26, 2014, the “Existing
Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders (a) amend the Existing
Credit Agreement to increase the Aggregate Revolving A Commitments to
$235,000,000, (b) amend the Existing Credit Agreement to increase the Aggregate
Revolving B Commitments to $125,000,000, (c) amend the Existing Credit Agreement
to extend the Maturity Date to the date that is five (5) years after the
Amendment Closing Date and (d) make certain other amendments and modifications
to the Existing Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Existing Credit Agreement or the Amended
Credit Agreement (as defined below), as the context may require.


2.Amendments. The Existing Credit Agreement is hereby amended (as so amended by
this Third Amendment Agreement, the “Amended Credit Agreement”) as follows:
(a)    The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in appropriate alphabetical order to read as follows:
“Third Amendment Effective Date” means September 29, 2014.


“Third Amendment Effective Date Disclosure Letter” means that certain disclosure
letter dated as of the Third Amendment Effective Date delivered by the Loan
Parties to the Administrative Agent and the Lenders.


(b)    The definition of “Aggregate Revolving A Commitments” in Section 1.01 of
the Existing Credit Agreement is hereby amended to read as follows:
“Aggregate Revolving A Commitments” means the aggregate amount of the Revolving
A Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving A Commitments in effect on the Third Amendment Effective
Date is TWO HUNDRED THIRTY-FIVE MILLION DOLLARS ($235,000,000).












--------------------------------------------------------------------------------




(c)    The definition of “Aggregate Revolving B Commitments” in Section 1.01 of
the Existing Credit Agreement is hereby amended to read as follows:
“Aggregate Revolving B Commitments” means the aggregate amount of the Revolving
B Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving B Commitments in effect on the Third Amendment Effective
Date is ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000).


(d)    The pricing grid in the definition of “Applicable Rate” in Section 1.01
of the Existing Credit Agreement is hereby amended to read as follows:

 
Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
  
1
>3.00 to 1.00
0.40%
2.50%
2.50%
1.50%
 
2
< 3.00 to 1.00
but
> 2.50 to 1.00
0.35%
2.25%
2.25%
1.25%
 
3
< 2.50 to 1.00
but
> 2.00 to 1.00
0.35%
2.00%
2.00%
1.00%
 
4
< 2.00 to 1.00
but
> 1.50 to 1.00
0.30%
1.75%
1.75%
0.75%
 
5
< 1.50 to 1.00
but
> 1.00 to 1.00
0.25%
1.50%
1.50%
0.50%
 
6
<1.00 to 1.00
0.20%
1.25%
1.25%
0.25%



(e)    The penultimate sentence in the definition of “Applicable Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended to read as
follows:


The Applicable Rate in effect from the Third Amendment Effective Date to the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) for the fiscal period ending January 31,
2015 shall be determined based upon Pricing Tier 3.


(f)    The definition of “Fee Letter” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:


“Fee Letter” means the letter agreement, dated as of the Third Amendment
Effective Date among the Company, Bank of America and MLPFS, as amended or
otherwise modified.


(g)    The definition of “Loan Documents” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Third Amendment Effective Date Disclosure Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each Auto Borrow Agreement, each
Collateral Document, the Fee Letter and any other agreement or document
specifically designated as a “Loan Document” (but specifically excluding Secured
Swap Agreements, Secured Treasury Management Agreements and Foreign Currency
Agreements).








--------------------------------------------------------------------------------




(h)    The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:


“Maturity Date” means September 29, 2019.


(i)    Section 8.11(a) of the Existing Credit Agreement is hereby amended to
read as follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 3.00 to 1.0;
provided, that, as of the end of each of the two (2) consecutive fiscal quarters
immediately following the consummation of a Material Acquisition, the preceding
ratio shall increase to 3.50 to 1.0 (“Leverage Increase Period”); provided,
further, that, for at least one full fiscal quarter immediately following each
Leverage Increase Period, the Consolidated Leverage Ratio as of the end of each
such fiscal quarter shall be not greater than 3.00 to 1.0 before the permitted
Consolidated Leverage Ratio may again increase to 3.50 to 1.0 pursuant to the
immediately preceding proviso.


(j)    A new Section 11.01(h) is hereby added to the Existing Credit Agreement
to read as follows:


(h)    Notwithstanding anything herein to the contrary, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.
(k)    Schedule 2.01 to the Existing Credit Agreement is hereby amended to read
as provided on Schedule 2.01 attached hereto.


3.Conditions Precedent. This Third Amendment Agreement shall become effective
upon satisfaction of the following conditions precedent:
(a)Third Amendment Agreement Documents: Receipt by the Administrative Agent of
(i) counterparts of this Third Amendment Agreement executed by the Borrowers,
the Guarantors party hereto, the Required Lenders under the Existing Credit
Agreement and each Lender under the Amended Credit Agreement, (ii) any Revolving
A Notes and/or Revolving B Notes requested by a Lender, (iii) the Fee Letter and
(iv) the Third Amendment Effective Date Disclosure Letter.
(b)Opinions of Counsel: Receipt by the Administrative Agent of favorable
opinions of legal counsel, addressed to the Administrative Agent and each
Lender, dated as of the Amendment Closing Date, and in form and substance
satisfactory to the Administrative Agent.
(c)Organization Documents, Resolutions, Etc.: Receipt by the Administrative
Agent of the following, each of which shall be originals, certified copies or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
(i)certificates of Responsible Officers of each Loan Party certifying (x) copies
of the Organization Documents of such Loan Party to be true and correct as of
the Amendment Closing Date (plus the articles or certificate of incorporation or
formation of each New Subsidiary will be certified to be true and correct as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization), in each case in form and
substance satisfactory to the Administrative Agent or (y) that no changes,
amendments or other modifications have been made to the Organization Documents
of such Loan Party since the Closing Date, the Second Amendment Effective Date
or the date such Loan Party became a Loan Party, as applicable;
(ii)such certificates of resolutions or other action and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible




--------------------------------------------------------------------------------




Officer in connection with this Third Amendment Agreement and the transactions
contemplated hereby;
(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized, formed or
incorporated, and is validly existing, in good standing (to the extent
applicable) and qualified to engage in business in its state of organization,
formation or incorporation, in each case in form and substance satisfactory to
the Administrative Agent; and
(iv)in respect of the Dutch Borrower:


(A)    an up-to-date extract from the Dutch trade register (handelsregister)
relating to it dated no earlier than 15 Business Days prior to the Amendment
Closing Date; and
(B)    a copy of a resolution of its board of managing directors approving the
execution of, and the terms of, and the transactions contemplated by, this Third
Amendment Agreement.


(d)No Material Adverse Change. There shall not have occurred a material adverse
change since October 31, 2013 in the business, assets, income, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole.
(e)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
(f)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that (i) the
conditions specified in Sections 3(d) and (e) of this Third Amendment Agreement
and Sections 5.02(a) and (b) of the Amended Credit Agreement have been satisfied
and (ii) the Company and its Subsidiaries (after giving effect to this Third
Amendment Agreement, the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis.
(g)Existing Credit Agreement. The Company shall have (or concurrently with the
Credit Extensions on the Amendment Closing Date will have) prepaid any Revolving
A Loans and any Revolving B Loans (and paid any additional amounts required
pursuant to Section 3.05 of the Existing Credit Agreement) to the extent
necessary to keep the outstanding Revolving A Loans and the outstanding
Revolving B Loans ratable with the revised Revolving A Commitments or the
revised Revolving B Commitments, as applicable, in each case as of the Amendment
Closing Date.
(h)Real Property Collateral. Receipt by the Administrative Agent of such Real
Property Security Documents as it shall require with respect to the fee interest
and/or leasehold interest of any Loan Party in each real property identified as
a “Mortgaged Property” on Schedule 6.20(a) to the Amended Credit Agreement.
(i)Joinder Documentation. Receipt by the Administrative Agent of Joinder
Agreements executed by Wentworth Acquisition LLC, a Michigan limited liability
company and Shiloh Manufacturing LLC, an Ohio limited liability company
(collectively, the “New Subsidiaries”) and documents of the types referred to in
Sections 5.01(f) and (g) of the Amended Credit Agreement.
(j)Perfection and Priority of Liens. Receipt by the Administrative Agent of such
documents and other deliverables of the type described in Section 5.01(g) of the
Amended Credit Agreement as it shall require.
(k)Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and the
Lenders of any fees required to be paid on or before the Amendment Closing Date.
(l)Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to the Amendment Closing Date.
(m)Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Company and its Subsidiaries and




--------------------------------------------------------------------------------




information necessary to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


4.New Lenders. By execution of this Third Amendment Agreement, each Person
identified as a “Lender” on each signature page hereto that is not already a
Lender under the Existing Credit Agreement hereby acknowledges, agrees and
confirms that, by its execution of this Third Amendment Agreement, such Person
shall be deemed to be a party to the Amended Credit Agreement and a “Lender” for
all purposes of the Amended Credit Agreement and shall have all of the
obligations of a Lender thereunder as if it had executed the Existing Credit
Agreement. Such Person hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to Lenders
contained in the Amended Credit Agreement.


5.Post-Closing Obligation. Within five (5) Business Days after consummation of
the Acquisition described in the Third Amendment Effective Date Disclosure
Letter (or such longer period as may be agreed to by the Administrative Agent in
its sole discretion), deliver to the Administrative Agent a certificate of a
Responsible Officer of the Company certifying that such Acquisition is a
“Permitted Acquisition” (as defined in the Amended Credit Agreement). It is
understood and agreed that the Company will thereafter deliver the items
required by Section 7.12 and Section 7.14 of the Amended Credit Agreement within
the timeframes set forth in such Sections.


6.Miscellaneous.


(a)The parties hereto agree that, on the Amendment Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (i) all Obligations under the Existing Credit Agreement
outstanding on the Amendment Closing Date shall in all respects be continuing
and shall be deemed to be Obligations outstanding under the Amended Credit
Agreement, (ii) the Guaranties made to the Lenders, the Swap Banks and the
Treasury Management Banks pursuant to the Existing Credit Agreement shall remain
in full force and effect with respect to the Obligations and are hereby
reaffirmed and (iii) the Collateral Documents and the Liens created in
connection with the Existing Credit Agreement shall remain in full force and
effect with respect to the Obligations and are hereby reaffirmed. The parties
hereto further acknowledge and agree that this Third Amendment Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 11.01 of the Existing Credit Agreement.


(b)Except as expressly set forth herein, this Third Amendment Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the L/C Issuers, the Swing Line Lender, the Dutch Swing Line Lender or
the Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which, as amended,
supplemented or otherwise modified hereby, are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Amended
Credit Agreement or any other Loan Document in similar or different
circumstances. This Third Amendment Agreement shall constitute a Loan Document.


(c)On the Amendment Closing Date, (i) the revolving credit extensions under the
Revolving A Tranche and Revolving A Commitments made by the Revolving A Lenders
shall be re-allocated and restated among the Lenders so that, and revolving
credit extensions under the Revolving A Tranche and Revolving A Commitments
shall be made by the Revolving A Lenders so that, as of the Amendment Closing
Date, the respective Revolving A Commitments of the Revolving A Lenders shall be
as set forth on Schedule 2.01 attached hereto and (ii) the revolving credit
extensions under the Revolving B Tranche and Revolving B Commitments made by the
Revolving B Lenders shall be re-allocated and restated among the Lenders so
that, and revolving credit extensions under the Revolving B Tranche and
Revolving B Commitments shall be made by the Revolving B Lenders so that, as of
the Amendment Closing Date, the respective Revolving B




--------------------------------------------------------------------------------




Commitments of the Revolving B Lenders shall be as set forth on Schedule 2.01
attached hereto. Each party hereto hereby consents to the effectiveness of such
re-allocations and restatements as assignments under the terms of Section 11.06
of the Existing Credit Agreement and agrees that each Lender’s Revolving A
Commitment and Revolving B Commitment shall be as set forth on Schedule 2.01
attached hereto.


(d)Each Guarantor party hereto (i) hereby acknowledges and consents to all of
the terms and conditions of this Third Amendment Agreement, (ii) affirms all of
its obligations under the Loan Documents and (iii) agrees that this Third
Amendment Agreement and all documents executed in connection herewith do not
operate to reduce or discharge its obligations under the Existing Credit
Agreement, the Amended Credit Agreement or the other Loan Documents.


(e)The Borrowers and the Guarantors party hereto hereby represent and warrant as
follows:
(i)Each of the Loan Parties has taken all necessary action to authorize the
execution, delivery and performance of this Third Amendment Agreement.


(ii)This Third Amendment Agreement has been duly executed and delivered by the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Third Amendment Agreement, other
than (A) those that have already been obtained and are in full force and effect,
(B) filings to perfect the Liens created by the Collateral Documents, (C) those
approvals, consents, exemptions, authorizations, actions, notices or filings
described in the Collateral Documents and (D) those approvals, consents,
exemptions, authorizations, actions, notices or filings, to the extent that the
failure to obtain the same could not reasonably be expected to have a Material
Adverse Effect.


(f)The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Amended Credit Agreement and in each other Loan Document are true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of the date hereof with the same effect as if made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date, in which case they shall
be true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects) as of such earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.


(g)This Third Amendment Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of this Third Amendment Agreement by telecopy or other electronic
imaging means (e.g., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart hereof.


(h)THIS THIRD AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
Agreement to be duly executed as of the date first above written.
BORROWERS:
SHILOH INDUSTRIES, INC.,

a Delaware corporation                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands


                        
By:
/s/ Ramzi Y. Hermiz
Name:
Ramzi Y. Hermiz
Title:
Director B



and
                        
By:
/s/ H.L. Jewitt
Name:
H.L. Jewitt
Title:
Director A





GUARANTORS:                SHILOH CORPORATION,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





GREENFIELD DIE & MANUFACTURING CORP.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                        


JEFFERSON BLANKING INC.,
a Georgia corporation
                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    








--------------------------------------------------------------------------------




SHILOH AUTOMOTIVE, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH INDUSTRIES, INC. DICKSON
MANUFACTURING DIVISION,
a Tennessee corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





LIVERPOOL COIL PROCESSING, INCORPORATED,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





MEDINA BLANKING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                




THE SECTIONAL DIE COMPANY,
an Ohio corporation
                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                
SECTIONAL STAMPING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer









--------------------------------------------------------------------------------




SHILOH DIE CAST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

                


ALBANY-CHICAGO COMPANY LLC,
a Wisconsin limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

    


SHILOH DIE CAST MIDWEST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

                            


SHILOH HOLDINGS INTERNATIONAL, INC.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer



    
FMS MAGNUM HOLDINGS LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer



WENTWORTH ACQUISITION LLC,
a Michigan limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer











--------------------------------------------------------------------------------




SHILOH MANUFACTURING LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

            




--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.

as Administrative Agent
By:
/s/ Rosanne Parsill
Name:
Rosanne Parsill
Title:
Vice President

        


LENDER:
BANK OF AMERICA, N.A.

as a Lender, Swing Line Lender: Dutch Swing Line Lender
and L/C Issuer
By:
/s/ Michael Mller
Name:
Michael Miller
Title:
Vice President





--------------------------------------------------------------------------------




                        
LENDER:                    JPMORGAN CHASE BANK, N.A.,
as a Lender


By:
/s/ Jessalynn Nagy
Name:
Jessalynn Nagy
Title:
Managing Director





--------------------------------------------------------------------------------




                        


LENDER:                    COMPASS BANK,
as a Lender


                        
By:
/s/ Sandra Centa
Name:
Sandra Centa
Title:
Senior Vice President





--------------------------------------------------------------------------------




    


LENDER:                    CITIZENS BANK, N.A.
as a Lender


                        
By:
/s/ Nicoleta Bortan
Name:
Nicoleta Bortan
Title:
Vice President





--------------------------------------------------------------------------------








LENDER:                    THE PRIVATEBANK AND TRUST COMPANY,
as a Lender


                        
By:
/s/ Robert M. Walker
Name:
Robert M. Walker
Title:
Managing Director







--------------------------------------------------------------------------------






LENDER:                    THE HUNTINGTON NATIONAL BANK
as a Lender


                        
By:
/s/ Brian H. Gallagher
Name:
Brian H. Gallagher
Title:
Vice President







--------------------------------------------------------------------------------








LENDER:                    FIRST NIAGARA BANK, N.A.
as a Lender


                        
By:
/s/ Philip L. Rice
Name:
Philip L. Rice
Title:
Senior Vice President

    




--------------------------------------------------------------------------------






LENDER:                    ASSOCIATED BANK, N.A.
as a Lender


                        
By:
/s/ Viktor R. Gottlieb
Name:
Viktor R. Gottlieb
Title:
Vice President

    




--------------------------------------------------------------------------------






LENDER:                    FIRSTMERIT BANK, N.A.
as a Lender


                        
By:
/s/ Robert G. Morlan
Name:
Robert G. Morlan
Title:
Senior Vice President

Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving A Commitment
Applicable
Percentage of Revolving A Commitment
Revolving B Commitment
Applicable Percentage of Revolving B Commitment
Bank of America, N.A.
$41,102,941.18
17.490613267%
$23,897,058.82
19.117647059%
JPMorgan Chase Bank, N.A.
$37,941,176.47
16.145181477%
$22,058,823.53
17.647058824%
Compass Bank
$31,617,647.06
13.454317897%
$18,382,352.94
14.705882353%
Citizens Bank, N.A.
$30,352,941.18
12.916145181%
$17,647,058.82
14.117647059%
The Private Bank and Trust Company
$24,029,411.76
10.225281602%
$13,970,588.24
11.176470588%
The Huntington National Bank
$18,970,588.24
8.072590738%
$11,029,411.76
8.823529412%
First Niagara Bank, N.A.
$15,808,823.53
6.727158949%
$9,191,176.47
7.352941176%
Associated Bank, N.A.
$15,176,470.59
6.458072591%
$8,823,529.41
7.058823529%
FirstMerit Bank NA
$20,000,000.00
8.510638298%
$0.000000000
0.000000000%
TOTAL
$235,000,000.00
100.000000000%
$125,000,000.00
100.000000000%





